Order filed August 27, 2015, Withdrawn and Abatement Order filed
September 10, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00237-CR
                                   ____________

                PASTOR ISREAL DIAZ-BONILLA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 182nd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1311548

                            ABATEMENT ORDER

      On August 27, 2015, we abated this appeal for a hearing in the trial court to
determine the reason for failure to file appellant’s brief. Counsel then informed this
court that after appellant filed his notice of appeal, his motion for new trial was
granted. The State’s appeal from that order is pending in our court under appeal
number 14-15-00503-CR; The State of Texas v. Pastor Isreal Diaz-Bonilla.
Accordingly, we withdraw our order of August 27, 2015, and enter the following
order.

         The appeal is abated, treated as a closed case, and removed from this court’s
active docket until resolution of the State’s appeal in cause number 14-15-00503-
CR. The appeal will be reinstated on this court’s active docket at that time, or when
the parties file a dispositive motion. The court will also consider an appropriate
motion to reinstate the appeal filed by either party, or the court may reinstate the
appeal on its own motion.

                                               PER CURIAM